Citation Nr: 1427614	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the April 2011 administrative decision finding clear and unmistakable error (CUE) in the October 2010 administrative decision was proper.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision found clear and unmistakable error (CUE) in the October 2010 administrative decision that determined that the appellant's period of service from December 1964 to March 1967 was honorable for VA purposes, and thereby reversed the decision, finding that the appellant did not have honorable service for VA purposes.  A Travel Board hearing was held before the undersigned in March 2014; a transcript of the hearing is associated with the appellant's record.  


FINDINGS OF FACT

1.  The RO issued an administrative decision in April 2011 finding that the appellant was ineligible for VA benefits based on a finding of CUE in an October 2010 administrative decision.  The appellant perfected an appeal of this decision.

2.  The procedural requirements 38 C.F.R. § 3.105 (c), (d) are inapplicable to the present appeal.  

3.  There was CUE in the October 2010 administrative decision.  

4.  The appellant began to serve a three year enlistment on December 2, 1964.  He was discharged on March 9, 1967, for immediate reenlistment for a six year period on March 10, 1967.

5.  The appellant was given a special court-martial in September 1967.  He pled guilty to, and was found guilty, of the specifications and charges of two periods of absence without leave (AWOL) from July 1, 1967 to August 12, 1967 and from September 11, 1967 to September 19, 1967.  

6.  The appellant was given a second special court-martial in March 1968.  He pled guilty to, and was found guilty of, the specification and charge of a period of AWOL from January 13, 1968 to January 18, 1968.  

7.  The appellant was given a general court-martial in September 1968.  He pled guilty to, and was found guilty of, the specification and charge of a period of AWOL from March 26, 1968 to July 3, 1968, and with consideration of his two prior convictions.  He was sentenced to be discharged from the service with a bad conduct discharge, and to forfeit all pay and allowances.  

8.  The discharge from service under conditions other than honorable was executed on October 29, 1968.  

9.  The appellant's two enlistments are considered to be one period of service.  

10.  The appellant was not insane during any part of his military service and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed.


CONCLUSIONS OF LAW

1.  The April 2011 administrative decision finding CUE in the October 2010 administrative decision was proper.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2013).

2.  The character of the appellant's service, from December 1964 to October 1968, precludes entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).   The Board notes that, generally, the notice and assistance requirements of the VCAA do not apply to CUE issues.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Analysis

In March 2010, the appellant filed a claim for entitlement to service connection for various disabilities.  In response to his application, he was provided a letter upholding previously-issued September 2006 and March 2009 administrative decisions, which determined that his period of service from December 1964 to October 1968 was not honorable for VA purposes and that therefore he was not eligible for VA compensation benefits.  In October 2010, the RO reversed this determination, and instead found that his initial period of service, from December 1964 to March 1967 was honorable for VA purposes, and he may therefore be eligible for VA benefits.  As a result of a quality review conducted in February 2011, the RO found CUE in the October 2010 administrative decision and issued an April 2011 administrative decision upholding the original finding of ineligibility.  The appellant appealed the April 2011 administrative decision and contends that the character of his discharge should not be a bar to his receiving VA benefits based on that service.  He asserts that his initial period of service from December 1964 to March 1967 was honorable service for VA purposes.  

As an initial matter, the Board notes that the procedural provisions of 38 C.F.R. § 3.105 (c) and (d) do not apply to the instant appeal.  The provisions of 38 C.F.R. § 3.105 (c) provide that in cases were a character of discharge determination would result in the discontinuance of compensation, the procedural protections of 38 C.F.R. § 3.105 (d) apply.  In the present case, the October 2010 administrative decision determined solely that the appellant had qualifying service and may be eligible for VA benefits.  However, this administrative decision did not establish service connection or award benefits of any kind.  No compensation was derived from this decision.  Therefore, the additional procedural requirements of 38 C.F.R. § 3.105 (d) are inapplicable.  See 38 C.F.R. § 3.105 (d).  

[The Board notes that the appellant's electronic record contains a draft version of a February 11, 2011 rating decision which granted service connection for diabetes mellitus, hypertension, microalbuminura, peripheral neuropathy of the left lower extremity, median neuropathy of the right upper extremity, and denied the remaining claims.  However, in reviewing the appellant's record, it does not appear that he received notification of this rating decision or received any payments from this award.  The drafting of this rating decision prompted an internal quality review, which was undertaken in February 2011, and found CUE in the October 2010 administrative decision, which is the basis of this appeal.  As such, even though a rating decision granting service connection was drafted, the appellant has not been awarded or received any VA benefits as a result of the October 2010 administrative decision.]  

VA decisions that are final and binding are accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

CUE is a very specific and rare kind of "error."  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a decision on the grounds of CUE, there must have been an error in the adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).

The April 2011 administrative decision found CUE in the October 2010 administrative decision finding that the law was incorrectly applied in finding two distinct periods of service, and that there was no evidence to support the contention that the appellant would not have been eligible for a discharge or release under conditions other than dishonorable except for his intervening reenlistment.  

The Board finds that the April 2011 administrative decision finding CUE in the October 2010 administrative decision was proper.  

At the time of the October 2010 administrative decision the appellant's service personnel records, including copies of his two DD 214s were of record.  Additionally, the service personnel record reflecting the appellant's courts-martials and conviction were available for review.  These records showed that the appellant originally enlisted in the Army for a period of three years in December 1964.  His scheduled discharge date would have been in December 1967.  However, prior to the termination of his first period of service, the appellant reenlisted for a second period of service in March 1967 for a period of six years, with a scheduled discharge date of March 1973.  

These records also showed that, the appellant had violations that led to a conviction by a special court martial on September 29, 1967 for periods of absence without leave (AWOL).  The first two periods of unauthorized absences occurred between March and December 1967 (July 1, 1967 to August 12, 1967 and September 11, 1967 to September 19, 1967), which was prior to his initial scheduled discharge date of December 1967.  Additional periods of unauthorized absences occurred following this date, leading to a General Court Martial in September 1968 which determined the appellant was guilty and convicted him for going AWOL.  The appellant was discharged from service on October 29, 1968 under conditions other than honorable.    

The law at the time of the April 2011 administrative decision (as well as now) provides that in order to qualify for VA benefits, a claimant must be a "veteran."  Under VA laws and regulations, and for benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation, or dependency and indemnity compensation, based on that period of service is barred.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  A discharge or release because of willful and persistent misconduct, to include a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect, or prior to the date the person was eligible for an unconditional discharge.  See 38 U.S.C.A. § 101(18); see also 38 C.F.R. § 3.13(a)(2), (3).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  See 38 C.F.R. § 3.313(c).  

Determinations as to honorable service will be made by the service department and are binding on VA.  38 C.F.R. § 3.14(d).  

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity has not been alleged in this case.

The appellant alleges that he had two distinct periods of service and that the first period, from December 1964 to March 1967, constitutes good service for the purpose of eligibility for VA benefits.  As noted above, the appellant originally enlisted for service in December 1964 for a period of three years, which would have expired in December 1967.  However, prior to the termination of his first period of service, in March 1967, the appellant was separated for the purpose of an immediate reenlistment, which would have expired March 1973.  As such, the appellant's discharge to reenlist was conditional because it was issued prior to the date he was actually eligible for unconditional discharge.  

Moreover, as noted above, the appellant's first two periods of AWOL occurred between March and December 1967, which was prior to his initial scheduled discharge date of December 1967.  This misconduct was both willful and persistent in that the charge of AWOL is considered to be a continuing offense all during the period a member absents himself without authority from his military duty.  As such, the appellant did not finish his initial three year enlistment without misconduct, and would not have been eligible for a discharge under conditions other than dishonorable.  

Therefore, under these circumstances, the appellant's entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service, which in the appellant's case was terminated by general court-martial conviction with a bad conduct discharge.  

The Board notes the appellant's argument that he was issued an honorable discharge certificate in March 1967, served in Vietnam, and therefore should be allowed to claim entitlement to VA benefits based upon this initial period.  However, this argument is without merit.  The fact that he was given an honorable discharge in March 1967 is irrelevant to the question of whether the appellant may receive VA benefits, because under the facts presented by his personnel records, and the findings determined above, the appellant only had a single enlistment from December 1964 until his bad conduct discharge was executed in October 1968.  That single enlistment was terminated by sentence of a general court-martial in September 1968 and is a statutory bar for benefits.  38 C.F.R. § 3.12(c)(2).  

In the alternative, and with regard to the sentence of the general court-martial, the appellant's representative argues that there were compelling circumstances for the appellant's AWOL and his service should not have been terminated by general court-martial.  Specifically, he argues the appellant's wife had complications with the birth of their child, and the appellant requested emergency leave but was denied.  The appellant has not provided the date of birth of his child, nor any documentation in support of this argument.  However, a review of the record notes an April 2011 statement of the appellant, in which he describes that he returned to the states in 1967 and was married.  Additionally he stated, that upon learning of the complications of his wife's pregnancy and child birth he went AWOL for three months.  However, the appellant had numerous instances of AWOL at varying times and for varying lengths between July 1967 and September 1968, which were the subject of not just the general court-martial, but two prior special court-martials.  The appellant did not assert that there were compelling circumstances for the additional periods of AWOL.  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (1) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation; (2) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began; (3) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  38 C.F.R. § 3.12(c)(6).  
 
The Board has considered whether there are compelling circumstances which led the appellant to go AWOL, but finds there were none.  The Board finds that the record does not reflect any evidence of hardship or suffering incurred that would explain his prolonged, multiple absences.  Nor is there any evidence of any valid legal defense, such as insanity, that would preclude his conviction for going AWOL.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  Accordingly, the Board finds that there were no compelling circumstances present during the appellant's service sufficient to justify his unauthorized absence.  

In summary, the Board finds that the April 2011 finding of CUE in the October 2010 administrative decision was proper and that the appellant had one period of military service for consideration and was discharged from such service under dishonorable conditions by sentence of general court-martial, and is therefore barred from the receipt of VA benefits.  


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits; the April 2011 finding of CUE in the October 2010 administrative decision was proper.  The appeal is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


